Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 25, 2017 (this
“Amendment”), is made by and among ARCH COAL, INC., a Delaware corporation (the
“Borrower”), each of the Guarantors party hereto, the New Lender (as defined
below) party hereto, the Lenders who have executed and delivered a Lender
Agreement (as defined below), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“Credit Suisse”), as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
thereto have entered into that certain Credit Agreement dated as of March 7,
2017 (as amended, supplemented, or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”; the Existing Credit Agreement, as modified by
this Amendment, the “Credit Agreement”) pursuant to which the Lenders made
certain loans to the Borrower as provided therein. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Existing Credit Agreement;

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to modify
the Existing Credit Agreement, in accordance with and subject to the terms and
conditions contained herein;

 

WHEREAS, each Lender under the Existing Credit Agreement (collectively, the
“Existing Lenders”) that executes and delivers a Lender Agreement in
substantially the form attached hereto as Exhibit A (a “Lender Agreement”) will
be deemed to have agreed to the amendments to the Existing Credit Agreement
provided for herein on the terms set forth herein and subject to the conditions
set forth herein (the “Consenting Lenders”); and

 

WHEREAS, each Existing Lender that does not execute a Lender Agreement will be
deemed not to have agreed to this Amendment and, so long as the Consenting
Lenders constitute Required Lenders under the Existing Credit Agreement (as
determined immediately prior to giving effect to this Amendment), shall
constitute a “Non-Consenting Lender” under the Existing Credit Agreement, and
such Non-Consenting Lender shall be subject to the mandatory assignment
provisions of Section 5.06(d) of the Existing Credit Agreement (it being
understood that the interests, rights and obligations of the Non-Consenting
Lenders under the Loan Documents will be assigned to Credit Suisse or its
designee (in such capacity, the “New Lender”), in each case, in accordance with
Section 5.06(d) of the Existing Credit Agreement and Section 5.1 hereof).

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I



AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 1.1. Amendments to Existing Credit Agreement. In reliance upon the
representations, warranties and covenants set forth herein, the Existing Credit
Agreement is hereby amended as of the Effective Date (as defined below),

 

(a)                                      by substituting the percentage “3.25%”
for the percentage “4.00%” in clause (i) of, and the percentage “2.25%” for the
percentage “3.00%” in clause (ii) of, the definition of “Applicable Margin” (the
amendments set forth in this Subsection 1.1(a) being hereinafter referred to as
the “Rate Modification”);

 

(b)                                      by substituting the words “March 26,
2018” for the words “the six month anniversary of the Closing Date” in paragraph
(c) of Section 5.06; and

 

(c)                                       by adding the following sentence to
the end of Section 5.06(d):

 

“Notwithstanding anything herein to the contrary (including in Section 11.08),
by receiving the amounts described in clause (B) above, each Non-Consenting
Lender shall automatically be deemed to have assigned its Loans pursuant to the
terms of an Assignment and Acceptance, and accordingly no other action by such
Non-Consenting Lender shall be required in connection therewith.”

 

ARTICLE II



REAFFIRMATION

 

Section 2.1. Reaffirmation. In connection with the execution and delivery of
this Amendment, (i) each of the Guarantors (a) hereby consents to this Amendment
and the transactions and modifications contemplated thereby, (b) hereby ratifies
and reaffirms all of its payment and performance obligations, contingent or
otherwise, if any, under each of the Loan Documents to which it is a party,
(c) without limiting the generality of clause (b), hereby ratifies and reaffirms
the Guaranty Agreement, (d) acknowledges and agrees that, as of the date hereof,
any of the Loan Documents to which it is a party or otherwise bound continue in
full force and effect and that all of its obligations thereunder continue to be
valid and enforceable, shall not be impaired or limited by the execution or
effectiveness of this Amendment and are hereby reaffirmed and confirmed in all
respects, and (e) represents and warrants that all representations and
warranties contained in the Guaranty Agreement and each other Loan Document to
which it is a party are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date, and (ii) each of the undersigned Loan
Parties reaffirms each Lien, if any, it granted pursuant to the Collateral
Documents, which Liens continue, as of the date hereof, to be in full force and
effect and continue to secure the Obligations, on and subject to the terms and
conditions set forth in the Credit Agreement, the Collateral Documents and the
other Loan Documents. Without limiting the foregoing each

 

2

--------------------------------------------------------------------------------


 

undersigned Loan Party hereby confirms that the Guaranty Agreement and all
Collateral Documents, and all Collateral encumbered thereby or pursuant thereto
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the applicable Collateral Documents, the payment and
performance of all Obligations, subject, however, in each case, to the
limitations set forth herein and therein, as applicable. Each undersigned Loan
Party acknowledges and agrees that any of the Loan Documents to which it is a
party or otherwise bound continue in full force and effect and that all of its
obligations thereunder continue to be valid and enforceable, shall not be
impaired or limited by the execution or effectiveness of this Amendment.

 

ARTICLE III



CONDITIONS PRECEDENT TO EFFECTIVENESS

 

Section 3.1. Effective Date Conditions. This Amendment shall become effective on
the date hereof (the “Effective Date”), provided that the following conditions
precedent have been satisfied:

 

(a)                                      the Borrower, the Guarantors, the
Consenting Lenders, the New Lender and the Administrative Agent have each
delivered a duly executed counterpart of this Amendment or Lender Agreement to
the Administrative Agent;

 

(b)                                      the Consenting Lenders constitute
Required Lenders (as determined immediately prior to giving effect to this
Amendment);

 

(c)                                       the Administrative Agent shall have
received a certificate dated the Effective Date and signed by the Secretary or
an Assistant Secretary or other Authorized Officer of the Borrower, certifying
that the organizational documents of the Loan Parties previously delivered to
the Administrative Agent on the Closing Date or April 5, 2017, as applicable,
have not been amended, supplemented or otherwise modified since such date and
remain in full force and effect as of the date hereof;

 

(d)                                      the Administrative Agent shall have
received a certificate dated the Effective Date and signed by the Secretary or
an Assistant Secretary or other Authorized Officer of the Borrower, certifying
as appropriate: (A) as to all corporate action taken by the Borrower in
connection with this Amendment, together with copies of such resolutions or
written consent; (B) that the names of the Authorized Officers authorized to
sign the Amendment and the other Loan Documents and their true signatures have
not changed since the Closing Date, and (C) as to copies of its charter
documents as in effect on the Effective Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Borrower in its state of organization;

 

(e)                                       the Administrative Agent or its
relevant affiliates shall have been paid all fees to the extent required by that
certain Engagement Letter dated September 12, 2017 (the “Engagement Letter”) by
and among Credit Suisse Securities (USA) LLC, Credit Suisse and the Borrower as
of the Effective Date;

 

3

--------------------------------------------------------------------------------


 

(f)                                        the representations and warranties
made by each Loan Party in or pursuant to this Amendment, the Existing Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except to the extent already qualified by materiality or Material
Adverse Change, in which event such representation and warranty shall be true
and correct in all respects) on and as of the Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (except to the extent already qualified by
materiality or Material Adverse Change, in which event such representation and
warranty shall be true and correct in all respects) as of such earlier date;

 

(g)                                       the Administrative Agent shall have
been paid all reasonable out of pocket costs and expenses of the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment (including the reasonable fees and expenses of Skadden, Arps, Slate,
Meagher & Flom, LLP, as counsel to the Administrative Agent, and all unpaid and
invoiced fees previously submitted to the Borrower in connection with the
Existing Credit Agreement), in each case, to the extent required by the
Engagement Letter or Section 11.03 of the Existing Credit Agreement and, in each
case, invoiced at least two (2) Business Days prior to the Effective Date;

 

(h)                                      no Default or Event of Default has
occurred and is continuing on the Effective Date;

 

(i)                                          the Borrower has delivered to the
Administrative Agent a certification (substantially in the form attached hereto
as Exhibit B) that the conditions precedent set forth in clauses (f), and (h),
of this Section 3.1 have been fully satisfied;

 

(j)                                         commitments satisfactory to the New
Lender shall have been obtained from financial institutions permitted by
Section 11.08 of the Existing Credit Agreement to be assignees of the Initial
Term Loans in an aggregate amount sufficient to acquire by assignment the
Initial Term Loans acquired by the New Lender pursuant to the terms hereof;

 

(k)                                      each Non-Consenting Lender shall have
been paid or, concurrent with the effectiveness of the amendments set forth in
Section 1.1, are paid the Purchase Price (as defined below) (or the
Administrative Agent has received such funds on behalf of the Non-Consenting
Lenders);

 

(l)                                          the Borrower shall have paid the
Administrative Agent (on behalf of the Lenders) accrued interest on all
outstanding Initial Term Loans (whether or not then due); and

 

(m)                                  the Borrower shall have paid to the
Administrative Agent (on behalf of the Non-Consenting Lenders) any other amounts
(other than the Purchase Price (as defined below)) payable to such
Non-Consenting Lender under the Loan Documents as of the Effective Date
(including any amounts that have been notified to the Borrower by any
Non-Consenting Lender (or the Administrative Agent on behalf of such
Non-Consenting Lender) as being due and payable pursuant to Section 5.10 of the
Existing Credit Agreement) (such amounts, the “Other Amounts”).

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the amendments set forth in
Section 1.1(c) hereof shall become effective immediately upon the Administrative
Agent’s receipt of a duly executed counterpart of this Amendment or a Lender
Agreement from each of the Administrative Agent, the Borrower, the Guarantors
and the Required Lenders.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Borrower represents, warrants and covenants, as applicable, that:

 

Section 4.1. Organization and Qualification. Each Loan Party and each Subsidiary
of each Loan Party is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

Section 4.2. Power and Authority. Each Loan Party has full power to enter into,
execute, deliver and carry out this Amendment and each other agreement or
instrument contemplated hereby to which it is or will be a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

 

Section 4.3. Validity and Binding Effect. This Amendment has been duly executed
and delivered by each Loan Party. This Amendment constitutes the legal, valid
and binding obligations of each Loan Party, enforceable against such Loan Party
in accordance with its terms, except to the extent that enforceability of this
Amendment may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforceability of creditors’ rights
generally or limiting the right of specific performance.

 

Section 4.4. No Conflict. Neither the execution and delivery of this Amendment
by any Loan Party, nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof by any of them
will (a) conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of any Loan Party or any Subsidiary of any Loan Party or (ii) except as would
not reasonably be expected to result in Material Adverse Change, any Law or any
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any Subsidiary of any Loan Party is a party or by which any
Loan Party or any Subsidiary of any Loan Party is bound or subject to, or
(b) result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of any Loan Party or
any Subsidiary of any Loan Party (other than the Liens granted under the Loan
Documents and Permitted Liens securing any ABL Facility).

 

Section 4.5. Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary under any Law in connection with the execution,
delivery and carrying out of this Amendment by any Loan Party or the
transactions contemplated hereunder, except for any

 

5

--------------------------------------------------------------------------------


 

consents (i) that have been obtained prior to the Effective Date and are in full
force and effect or (ii) of which the failure to obtain would not reasonably be
expected to result in a Material Adverse Change.

 

Section 4.6. Solvency. As of the Effective Date, after giving effect to the
Amendment and the transactions contemplated hereunder, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 4.7. Representations and Warranties. Each of the representations and
warranties made by such Loan Party in Article 6 of the Existing Credit Agreement
and in or pursuant to the Loan Documents are true and correct in all material
respects (except to the extent already qualified by materiality or Material
Adverse Change, in which event such representation and warranty shall be true
and correct in all respects) on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (except to the extent already qualified by materiality
or Material Adverse Change, in which event such representation and warranty
shall be true and correct in all respects) as of such earlier date.

 

Section 4.8. No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof, or, after giving effect to this Amendment and
the transactions contemplated hereunder, will result from the consummation of
the transactions contemplated hereunder.

 

ARTICLE V

 

ASSIGNMENTS AND ADJUSTMENTS TO LOANS

 

Section 5.1. Assignments; Reallocations of Loans and Commitments.

 

(a)                                      The Borrower hereby elects, pursuant to
Section 5.06(d) of the Credit Agreement, to replace each Non-Consenting Lender
with the New Lender as of the Effective Date.

 

(b)                                      Pursuant to Section 5.1(a) hereof and
Section 5.06(d) of the Credit Agreement, on the Effective Date, each
Non-Consenting Lender shall, upon notice from the Administrative Agent to such
Non-Consenting Lender, be deemed to have assigned and delegated its Initial Term
Loans to the New Lender, as assignee, at a purchase price equal to par (the
“Purchase Price”). On and as of the Effective Date, immediately after giving
effect to the provisions of Section 5.1(a) hereof, the New Lender shall pay to
each Non-Consenting Lender an amount equal to its applicable outstanding Initial
Term Loans at the Purchase Price for such Initial Term Loans. By receiving such
Purchase Price for its Initial Term Loans, the accrued interest thereon and any
applicable Other Amounts, each Non-Consenting Lender shall automatically be
deemed to have assigned its Initial Term Loans pursuant to the terms of an
Assignment and Acceptance, and accordingly no other action by such
Non-Consenting Lenders shall be required in connection therewith. Upon payment
to a Non-Consenting Lender of the Purchase Price for its Initial Term Loans, the
accrued interest thereon and any applicable Other

 

6

--------------------------------------------------------------------------------


 

Amounts, such Non-Consenting Lender shall automatically cease to be a Lender
under the Credit Agreement.

 

(c)                                       Subject to the terms and conditions
set forth herein, on the Effective Date, the New Lender, as assignee, agrees to
acquire by assignment from the Non-Consenting Lenders, at the Purchase
Price, Initial Term Loans in an aggregate principal amount not to exceed the
amount set forth on the New Lender’s signature page hereto.

 

(d)                                      The New Lender, by delivering its
signature page to this Amendment and acquiring by assignment the Initial Term
Loans in accordance with this Section 5.1, shall be deemed to have acknowledged
receipt of, and consented to and approved, this Amendment and each other Loan
Document required to be approved by any Lenders on the Effective Date.

 

(e)                                       The transactions described in this
Section 5.1 will be deemed to satisfy the requirements of Section 5.06(d) and
Section 11.08(b) of the Credit Agreement in respect of the assignment of the
Initial Term Loans, and this Amendment will be deemed to be an Assignment and
Acceptance with respect to such assignments.

 

(f)                                        Each of the parties hereto hereby
agrees that the New Lender shall have all the rights and obligations of a Lender
under the Credit Agreement.

 

ARTICLE VI



MISCELLANEOUS

 

Section 6.1. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment, each reference to the
Credit Agreement in any of the Loan Documents shall mean and be a reference to
the Credit Agreement as amended by this Amendment. Nothing herein shall be
deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

 

Section 6.2. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns permitted under Section 11.08 of the Credit Agreement.

 

Section 6.3. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

7

--------------------------------------------------------------------------------


 

Section 6.4. Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 6.5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by all the parties shall be delivered to the Borrower (for itself and on
behalf of the Loan Parties) and the Administrative Agent. Delivery of an
executed signature page to this Amendment by facsimile transmission or other
customary means of electronic transmission, including by PDF file, shall be as
effective as delivery of a manually signed counterpart of this Amendment.

 

Section 6.6. Governing Law; Submission To Jurisdiction; Waivers.

 

(a)                                 GOVERNING LAW. THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

(b)                                 SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL. Sections 11.11(b) through (e) of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis.

 

[Remainder of this page is intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

ARCH COAL, INC., as the Borrower

 

 

 

 

 

By:

/s/ John T. Drexler

 

 

Name:

John T. Drexler

 

 

Title:

Senior Vice President & Chief

 

 

 

Financial Officer

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ACI TERMINAL, LLC

 

ALLEGHENY LAND LLC

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL GROUP, LLC

 

ARCH COAL WEST, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

ARCH RECLAMATION SERVICES LLC

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARK LAND LLC

 

ARK LAND KH LLC

 

ARK LAND LT LLC

 

ARK LAND WR LLC

 

ASHLAND TERMINAL, INC.

 

CATENARY COAL HOLDINGS LLC

 

COALQUEST DEVELOPMENT LLC

 

HUNTER RIDGE COAL LLC

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG ILLINOIS, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

ICG, LLC

 

INTERNATIONAL ENERGY GROUP, LLC

 

MARINE COAL SALES LLC

 

MINGO LOGAN COAL LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

MOUNTAIN MINING LLC

 

MOUNTAINEER LAND LLC

 

OTTER CREEK COAL, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP LLC

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

UPSHUR PROPERTY LLC

 

WESTERN ENERGY RESOURCES LLC

 

ARCH COAL OPERATIONS LLC

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ARCH LAND LLC

 

MEADOW COAL HOLDINGS, LLC

each as a Guarantor

 

 

 

 

 

 

 

By:

/s/ John T. Drexler

 

Name:  John T. Drexler

 

Title:    Vice President & Treasurer

 

 

 

 

 

BRONCO MINING COMPANY LLC

 

COAL-MAC LLC

 

HAWTHORNE COAL COMPANY LLC

 

JULIANA MINING COMPANY LLC

 

KING KNOB COAL CO. LLC

 

MELROSE COAL COMPANY LLC

 

MOUNTAIN GEM LAND LLC

 

PATRIOT MINING COMPANY LLC

 

VINDEX ENERGY LLC

 

WHITE WOLF ENERGY LLC

 

WOLF RUN MINING LLC
each as a Guarantor

 

 

 

 

 

By:

/s/ Paul A. Lang

 

Name:  Paul A. Lang

 

Title:    Director/Manager

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as the Administrative Agent and as the Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

MIKHAIL FAYBUSOVICH

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the New Lender

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

MIKHAIL FAYBUSOVICH

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Maximum Aggregate Principal Amount of Initial Term Loans to be Assigned to the
New Lender:

 

 

 

 

 

$ 36,004,278.25

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A



LENDER AGREEMENT

 

Reference is hereby made to the FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of
September 25, 2017 (the “Amendment”), by and among ARCH COAL, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors party thereto, the New
Lender party thereto, the Lenders executing and delivering this Lender
Agreement, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders. Capitalized terms used in this agreement
but not defined herein have the meanings assigned to them in the Amendment.

 

By its signature below, the undersigned hereby

 

(a)              consents and agrees to the Amendment;

 

(b)                   acknowledges that it has received a copy of the Amendment
together with all Exhibits thereto and such other documents and information as
it has deemed appropriate to make its own decision to enter into the Amendment
and provide the consents set forth above;

 

(c)                    authorizes the Administrative Agent, pursuant to
authority granted to the Administrative Agent under the Existing Credit
Agreement, to execute the Amendment on its behalf as if it were a party thereto;
and

 

(d)              represents that it is an Existing Lender under the Existing
Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

 

[NAME OF INSTITUTION]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Lender Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit B



OFFICER’S CERTIFICATE



September 25, 2017

 

This Officer’s Certificate (this “Officer’s Certificate”) is being delivered
pursuant to Section 3.1(g) of that certain First Amendment to Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among ARCH COAL, INC., a
Delaware corporation (the “Borrower”), each of the Guarantors party thereto, the
New Lender party thereto, each of the Lenders party thereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”) and as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders, which amends certain provisions of that certain Credit Agreement, dated
as of March 7, 2017 (as amended, supplemented, or otherwise modified from time
to time, including by way of this Amendment, the “Credit Agreement”), by and
among the Borrower, the Lenders from time to time party thereto, the
Administrative Agent, the Collateral Agent and the other parties thereto. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned, [               ], [            ] of the Borrower, hereby
certifies to the Administrative Agent, solely in [his/her] official capacity on
behalf of the Borrower and not in an individual capacity, as follows:

 

1.                                      On and as of the Effective Date, the
conditions precedent set forth in clauses (f) and (h) of Section 3.1 of the
Amendment have been fully satisfied.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has, with the intent to bind the Borrower in
his official capacity (and not himself individually), hereunto set his name to
this Officer’s Certificate as of the date first written above.

 

 

ARCH COAL, INC.

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------